DETAILED ACTION

Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 & 14 objected to because of the following grammatical informalities:  

Claim 1: Insert missing word to improve claim form:
“obtaining a policy from a safety decision component, wherein the policy provides actions for states of the road”

Claim 14: Revise verb tense to improve claim form:
The apparatus of claim 8, wherein the processor is further configured to:
identify lane segments of the road; and
store lane segment information of the lane segments in a navigation map.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “safety decision component” in claims 1, 8, & 15 and “decision component” in claims 6, 13, & 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US20190346275) in view of Johnson (US10969232) further in view of Englard (US20190113918).

Claim 1:
Kelly explicitly teaches:
A method for route planning in automated driving of an autonomous vehicle, comprising:
(Kelly) – “A method of determining a journey guidance policy for a journey between a first location and a second location.” (Abstract)
“The recommended actions for a journey guidance policy (for example, the ‘global’ journey policy) are actions that will be recommended to the driver (for example, audibly and/or visually) and/or the vehicle (for example, for autonomous vehicles) during the journey.” (Para 0424)

obtaining the route for automatically driving a vehicle to a destination, wherein the route includes a road [of the standard definition map];
(Kelly) – “there is provided a method of determining road vehicle guidance information for a journey between a first location and a second location.” (Para 0044)
“An aspect of the present disclosure relates to the generation and use of journey guidance policies for a journey from a first location to a second location. Unlike traditional navigation systems that are limited to providing navigation instructions for executing a route that is fixed before the journey begins, the route guidance system of the present disclosure can provide more extensive guidance that includes route actions (for example, navigation instructions, such as ‘turn left’, ‘turn right’, etc)” (Para 0282)
“The mapping data may take the form of a directed graph that represents the layout of the road network and may include various attributes …” (Para 0317)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

obtaining a policy [from a safety decision component], wherein the policy provides actions for states the road, and
(Kelly) – “there is provided an electronic device (such as a route guidance module, or a route guidance server, or servers comprising ‘the cloud’) for determining a journey guidance policy for use in guidance on a journey from a first location to a second location, the electronic device being configured to: obtain an end objective indicative of an objective to be achieved at the end of the journey at the second location; determine a plurality of probabilistic states for the journey, each probabilistic state comprising: a state location, indicative of a geographical location; and a progress metric; and determine, based at least in part on the plurality of probabilistic states and the end objective, the journey guidance policy, the journey guidance policy comprising the plurality of probabilistic states and a recommended action corresponding to each of the plurality of probabilistic states.”  (Para 0071)
“The mapping data may take the form of a directed graph that represents the layout of the road network and may include various attributes …” (Para 0317)
 “The recommended actions for a journey guidance policy (for example, the ‘global’ journey policy) are actions that will be recommended to the driver (for example, audibly and/or visually) and/or the vehicle (for example, for autonomous vehicles) during the journey. On the journey, when the vehicle arrives at a node represented in the directed graph of routing options, the recommended action may be used by the route guidance module 110 to suggest a navigation action (for example, ‘turn left’ or ‘continue’, etc) and/or a target speed (for example, drive at 35 mph, etc). Therefore, the recommended actions are actions that will help guide the vehicle on a journey.” (Para 0424)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.


wherein the actions constrain a trajectory of the autonomous vehicle along the road;
“The recommended actions for a journey guidance policy (for example, the ‘global’ journey policy) are actions that will be recommended to the driver (for example, audibly and/or visually) and/or the vehicle (for example, for autonomous vehicles) during the journey. On the journey, when the vehicle arrives at a node represented in the directed graph of routing options, the recommended action may be used by the route guidance module 110 to suggest a navigation action (for example, ‘turn left’ or ‘continue’, etc) and/or a target speed (for example, drive at 35 mph, etc). Therefore, the recommended actions are actions that will help guide the vehicle on a journey.” (Para 0424)

receiving the actions [from the safety decision component]; and
(Kelly) – “If a recommended action is selected in Step S2030, action data 130 based on the selected recommended action is then output in Step S2040 and the whole process continues until the ‘global’ journey is complete.” (Para 0460) 
“the action data 130 may be output to a vehicle controller for use in autonomous control of the vehicle.” (Para 0451)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection. Vehicle controller receives the actions

autonomously traversing the road according to the actions.
(Kelly) – “the action data 130 may be output to a vehicle controller for use in autonomous control of the vehicle.” (Para 0451)

Kelly does not explicitly teach:
obtaining an indication that a standard definition map is to be used in addition to a high definition map for obtaining a route… of the standard definition map… from a safety decision component… from the safety decision component

Johnson, in the same field of endeavor, teaches:
obtaining an indication that a standard definition map is to be used in addition to a high definition map for obtaining a route… of the standard definition map
(Johnson) – “Aspects of the disclosed invention provide a map alignment method which may comprise: responsive to an input of one or more destinations, defining at least one route using waypoints from a standard definition (SD) map; generating a graph, comprising nodes and edges, from a high definition (HD) map, the graph related to at least part of the at least one route;” (Col 3 Ln 20-27)
“Embodiments of the invention provide lane level road information (one example of HD data) based on a sequence of route points (waypoints) from SD maps, to support electronic control units (ECUs) in vehicles… SD maps in vehicle navigation systems comprise a great deal of data, covering substantial geographic areas. For any given route or sub part of a route, only a subset of that data may be needed at any given time. HD maps comprise a much larger amount of data, of which only a subset may be necessary at any given time.” (Col 4 Ln 20-33)
“FIG. 1A depicts, at a high level, how SD data and HD data may be merged. Block 110, which signifies an SD route defined by waypoints, and block 120, which signifies an HD segment connectivity graph (a graph being comprised of nodes and edges), provide input to a block 130. Block 130 accepts these inputs and correlates the route to the connectivity graph. In one aspect, the nodes and waypoints may be matched (recognizing that waypoints are likely to be more sparse than nodes, given the difference in resolution between SD and HD maps).” (Col 4 Ln 56-65)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route guidance of Kelly with the method of merging SD and HD maps of Johnson. One of ordinary skill in the art would have been motivated to make these modifications because “Connecting all of the data from an HD map correctly to data on an SD map, would be desirable, so as to enable both kinds of cross-referencing (SD to HD, and HD to SD).” (Johnson Col 2 Ln 24-27)

Johnson does not teach:
from a safety decision component… from the safety decision component

Englard, in the same field of endeavor, teaches:
from a safety decision component… from the safety decision component
(Englard) – “The decision arbiter 108 may also include a safety watchdog 112. … The safety watchdog 112 acts as a check on the SDCAs 104 and/or the decision arbiter 108, and may provide a higher degree of confidence that the autonomous vehicle will not be commanded to perform maneuvers that are particularly dangerous in view of the present circumstances.” (Para 0062)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route guidance of Kelly with the decision arbiter and safety watchdog of Englard. One of ordinary skill in the art would have been motivated to make these modifications to prevent “maneuvers that are particularly dangerous in view of the present circumstances.” (Englard Para 0062)

Claim 2:
Kelly in combination with the references relied upon in Claim 1 teach those respective limitations. Kelly further teaches:
wherein obtaining the route for automatically driving the vehicle to the destination comprises:
Rejected using the same rationale as Claim 1

using a Markov decision process to obtain the route, the Markov decision process comprises a state space indicating a traversability of the road.
(Kelly) – “The journey guidance policy may be determined based on a probabilistic model. The probabilistic model comprises a sequential decision process. The sequential decision process may comprise one of: a Markov Decision Process, a semi-Markov Decision Process; and an Interval Markov Decision Process.” (Para 0030)
“Probabilistic states are similar to the initial state and comprises a geographical location and a progress metric. The progress metric comprises a time metric for the journey up to the geographical location and/or an efficiency metric for the journey up to the geographical location. Each probabilistic state is associated with a probability of it occurring during the journey. The term ‘probabilistic progress metric’ is used throughout this disclosure to indicate a progress metric that has a probability of happening in the future. The probabilistic state represents a possible future state in which the vehicle may find itself during the journey. FIG. 14 shows an example directed graph of routing options that is based on the directed graph of routing options represented in FIG. 9, but with nodes C and D also identified. Node C is the next node that the vehicle would reach if the possible route action of ‘left’ is taken and node D is the next node that the vehicle would reach if the possible route action of ‘right’ is taken. Each probabilistic state identified in Step S1330 comprises a probabilistic progress metric for the vehicle when it arrives at the next node (i.e., at node C or node D).” (Para 0385)
Examiner Note: Probabilistic progress metric corresponds to traversability. Probabilistic state corresponds to state space.



Claim 3:
Kelly in combination with the references relied upon in Claim 2 teach those respective limitations. Kelly further teaches:
wherein the indication is an objective of a multi- objective.
(Kelly) – “The method involves obtaining destination objectives comprising an efficiency objective indicative of a desired energy efficiency for the journey and a punctuality objective indicative of a desired time of arrival at the second location. A journey guidance policy is determined based on the destination objectives, where the journey guidance policy comprises recommended actions to be taken along the journey, and each recommended action comprises a route action and a corresponding speed action.” (Abstract)
Examiner Note: destination objectives corresponds with multi-objective. 

Claim 4:
Kelly in combination with the references relied upon in Claim 1 teach those respective limitations. Kelly further teaches:
[wherein the safety decision component comprises] a state space, the state space comprises, for a location of the road, whether motion is detected at the location and whether an obstacle is detected at the location.
(Kelly) – “Constraining the search space imposes maximum and/or minimum target speeds for the optimised target speed profile, based on expected limitations on vehicle speed and/or accelerations. Restriction of the search space may be based on travel factors that influence the arrival state (i.e., the state in which the vehicle is expected to arrive at the end of the window, for example, an expected time to traverse the window and/or an expected energy consumption to traverse the segment). … Travel factors may additionally or alternatively comprise proximity data indicative of potentially speed and/or acceleration limiting objects, which may affect the speeds at which the vehicle can traverse the segment. For example, the proximity data may identify a slow moving vehicle ahead (for example, a slow moving truck), which is likely to be approached as the vehicle progresses along the road(s) and limit the speeds that the vehicle may travel at towards the end of the window (or segment). Proximity data may be determined in any suitable way that will be apparent to the skilled person, for example from a radar detection module in vehicle that is typically used for cruise control or autonomous driving, or from an image recognition module in the vehicle that is typically used for cruise control or autonomous driving, etc.” (Para 0503)
Examiner Note: Search space corresponds to state space. Travel factors include motion and obstacle detection. Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

Kelly does not teach:
wherein the safety decision component comprises

Englard, in the same field of endeavor, teaches:
wherein the safety decision component comprises
(Englard) – “The decision arbiter 108 may also include a safety watchdog 112. … The safety watchdog 112 acts as a check on the SDCAs 104 and/or the decision arbiter 108, and may provide a higher degree of confidence that the autonomous vehicle will not be commanded to perform maneuvers that are particularly dangerous in view of the present circumstances.” (Para 0062)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route guidance of Kelly with the decision arbiter and safety watchdog of Englard. One of ordinary skill in the art would have been motivated to make these modifications to prevent “maneuvers that are particularly dangerous in view of the present circumstances.” (Englard Para 0062)

Claim 5:
Kelly in combination with the references relied upon in Claim 4 teach those respective limitations. Kelly further teaches:
[wherein the safety decision component comprises] an action space, wherein an action of the action space to be taken at the location of the road indicates a movement and a direction of the movement.
(Kelly) – “Each recommended action may comprise a route action and a corresponding speed action. Each recommended action may be associated with a geographic location and/or a probabilistic progress metric.” (Para 0028)
“Probabilistic states are similar to the initial state and comprises a geographical location and a progress metric. The progress metric comprises a time metric for the journey up to the geographical location and/or an efficiency metric for the journey up to the geographical location. Each probabilistic state is associated with a probability of it occurring during the journey. The term ‘probabilistic progress metric’ is used throughout this disclosure to indicate a progress metric that has a probability of happening in the future. The probabilistic state represents a possible future state in which the vehicle may find itself during the journey. FIG. 14 shows an example directed graph of routing options that is based on the directed graph of routing options represented in FIG. 9, but with nodes C and D also identified. Node C is the next node that the vehicle would reach if the possible route action of ‘left’ is taken and node D is the next node that the vehicle would reach if the possible route action of ‘right’ is taken. Each probabilistic state identified in Step S1330 comprises a probabilistic progress metric for the vehicle when it arrives at the next node (i.e., at node C or node D).” (Para 0385)
Examiner Note: Node corresponds to action space. Route action corresponds to action. Progressing to a new node involves both movement and direction. Bracketed text not explicitly taught by primary reference, but is taught by non-primary reference later in the rejection.

Kelly does not teach:
wherein the safety decision component comprises

Englard, in the same field of endeavor, teaches:
wherein the safety decision component comprises
(Englard) – “The decision arbiter 108 may also include a safety watchdog 112. … The safety watchdog 112 acts as a check on the SDCAs 104 and/or the decision arbiter 108, and may provide a higher degree of confidence that the autonomous vehicle will not be commanded to perform maneuvers that are particularly dangerous in view of the present circumstances.” (Para 0062)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route guidance of Kelly with the decision arbiter and safety watchdog of Englard. One of ordinary skill in the art would have been motivated to make these modifications to prevent “maneuvers that are particularly dangerous in view of the present circumstances.” (Englard Para 0062)

Claim 6:
Kelly in combination with the references relied upon in Claim 1 teach those respective limitations. Kelly further teaches:
wherein autonomously traversing the road according to the actions comprises:
Rejected using the same rationale as Claim 1

identifying an operational scenario along the route; and
(Kelly) – “the ‘local’ journey policy may utilise more up-to-date information than that used for the determination of the ‘global’ journey policy. For example, traffic data and/or weather data used for the determination of the ‘global’ journey policy may offer a prediction of traffic and/or weather conditions for a stretch of road late on in the journey. For a long ‘global’ journey, that stretch of road may be many hours into the journey, such that the prediction relates to conditions that may be present a number of hours in the future. By determining a ‘local’ journey policy, more up-to-date weather data and/or traffic data (for example, real-time data) may be used for that stretch of road, such that the timeliness and accuracy of the data may be increased. Thus, if the actual weather and/or traffic conditions are quite different to those that were predicted at the time of ‘global’ journey policy determination, the ‘local’ journey policy may compensate for the changes to improve the chances that the destination objectives are still achieved.” (Para 0485)
Examiner Note: Per BRI, weather and/or traffic conditions corresponds to operational scenario.

instantiating a decision component to the operational scenario.
(Kelly) – “the ‘local’ journey policy may utilise more up-to-date information than that used for the determination of the ‘global’ journey policy. For example, traffic data and/or weather data used for the determination of the ‘global’ journey policy may offer a prediction of traffic and/or weather conditions for a stretch of road late on in the journey. For a long ‘global’ journey, that stretch of road may be many hours into the journey, such that the prediction relates to conditions that may be present a number of hours in the future. By determining a ‘local’ journey policy, more up-to-date weather data and/or traffic data (for example, real-time data) may be used for that stretch of road, such that the timeliness and accuracy of the data may be increased. Thus, if the actual weather and/or traffic conditions are quite different to those that were predicted at the time of ‘global’ journey policy determination, the ‘local’ journey policy may compensate for the changes to improve the chances that the destination objectives are still achieved.” (Para 0485)
“In the above aspects, the route guidance module 110 carries out the determinations of the journey definition, the ‘global’ journey and the ‘local’ journey policy.” (Para 0488)
Examiner Note: Local journey policy determined by route guidance module corresponds to instantiated decision component.

Claim 7:
Kelly in combination with the references relied upon in Claim 1 teach those respective limitations. Kelly does not explicitly teach the following limitations. However, Englard further teaches:
further comprising: identifying lane segments of the road; and
(Englard) – “The field of regard of the lidar system 300 can overlap, encompass, or enclose at least a portion of the target 330, which may include all or part of an object that is moving or stationary relative to lidar system 300. For example, the target 330 may include all or a portion of … road sign, traffic light, lane marking, road-surface marking, parking space, pylon, guard rail, traffic barrier, pothole, railroad crossing, obstacle in or near a road, curb, … any other suitable object, or any suitable combination of all or part of two or more objects.” (Para 0113)

storing lane segment information of the lane segments in a navigation map.
(Englard) – “A mapping component 230 obtains map data (e.g., a digital map including the area currently being traversed by the autonomous vehicle) and/or navigation data (e.g., data indicating a route for the autonomous vehicle to reach the destination, such as turn-by-turn instructions), and outputs the data (possibly in a converted format) as mapping and navigation signals 232. In some embodiments, the mapping and navigation signals 232 include other map- or location-related information, such as speed limits, traffic indicators, and so on. The signals 232 may be obtained from a remote server (e.g., via a cellular or other communication network of the autonomous vehicle, or of a smartphone coupled to the autonomous vehicle, etc.), and/or may be locally stored in a persistent memory of the autonomous vehicle, and/or may be generated live in the autonomous vehicle, and/or may have been previously recorded by the autonomous vehicle.” (Para 0094)
“The field of regard of the lidar system 300 can overlap, encompass, or enclose at least a portion of the target 330, which may include all or part of an object that is moving or stationary relative to lidar system 300. For example, the target 330 may include all or a portion of … road sign, traffic light, lane marking, road-surface marking, parking space, pylon, guard rail, traffic barrier, pothole, railroad crossing, obstacle in or near a road, curb, … any other suitable object, or any suitable combination of all or part of two or more objects.” (Para 0113)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route guidance of Kelly with the decision arbiter and safety watchdog of Englard. One of ordinary skill in the art would have been motivated to make these modifications to prevent “maneuvers that are particularly dangerous in view of the present circumstances.” (Englard Para 0062)

Claim 8:
Kelly explicitly teaches:
An apparatus for route planning in automated driving of an autonomous vehicle, comprising:
a processor configured to: 
(Kelly) – “there is provided a computer program configured to perform the method of any one of the first to seventh aspects when executed on a processor of an electronic device.” (Para 0070)
“A method of determining a journey guidance policy for a journey between a first location and a second location.” (Abstract)
“The recommended actions for a journey guidance policy (for example, the ‘global’ journey policy) are actions that will be recommended to the driver (for example, audibly and/or visually) and/or the vehicle (for example, for autonomous vehicles) during the journey.” (Para 0424)

obtain the route for automatically driving a vehicle to a destination, wherein the route includes a road [of the standard definition map];
(Kelly) – “there is provided a method of determining road vehicle guidance information for a journey between a first location and a second location.” (Para 0044)
“An aspect of the present disclosure relates to the generation and use of journey guidance policies for a journey from a first location to a second location. Unlike traditional navigation systems that are limited to providing navigation instructions for executing a route that is fixed before the journey begins, the route guidance system of the present disclosure can provide more extensive guidance that includes route actions (for example, navigation instructions, such as ‘turn left’, ‘turn right’, etc)” (Para 0282)
“The mapping data may take the form of a directed graph that represents the layout of the road network and may include various attributes …” (Para 0317)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

obtain a policy [from a safety decision component], wherein the policy provides actions for states the road, and
(Kelly) – “there is provided an electronic device (such as a route guidance module, or a route guidance server, or servers comprising ‘the cloud’) for determining a journey guidance policy for use in guidance on a journey from a first location to a second location, the electronic device being configured to: obtain an end objective indicative of an objective to be achieved at the end of the journey at the second location; determine a plurality of probabilistic states for the journey, each probabilistic state comprising: a state location, indicative of a geographical location; and a progress metric; and determine, based at least in part on the plurality of probabilistic states and the end objective, the journey guidance policy, the journey guidance policy comprising the plurality of probabilistic states and a recommended action corresponding to each of the plurality of probabilistic states.”  (Para 0071)
“The mapping data may take the form of a directed graph that represents the layout of the road network and may include various attributes …” (Para 0317)
 “The recommended actions for a journey guidance policy (for example, the ‘global’ journey policy) are actions that will be recommended to the driver (for example, audibly and/or visually) and/or the vehicle (for example, for autonomous vehicles) during the journey. On the journey, when the vehicle arrives at a node represented in the directed graph of routing options, the recommended action may be used by the route guidance module 110 to suggest a navigation action (for example, ‘turn left’ or ‘continue’, etc) and/or a target speed (for example, drive at 35 mph, etc). Therefore, the recommended actions are actions that will help guide the vehicle on a journey.” (Para 0424)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

wherein the actions constrain a trajectory of the autonomous vehicle along the road;
“The recommended actions for a journey guidance policy (for example, the ‘global’ journey policy) are actions that will be recommended to the driver (for example, audibly and/or visually) and/or the vehicle (for example, for autonomous vehicles) during the journey. On the journey, when the vehicle arrives at a node represented in the directed graph of routing options, the recommended action may be used by the route guidance module 110 to suggest a navigation action (for example, ‘turn left’ or ‘continue’, etc) and/or a target speed (for example, drive at 35 mph, etc). Therefore, the recommended actions are actions that will help guide the vehicle on a journey.” (Para 0424)

receive the actions [from the safety decision component]; and
(Kelly) – “If a recommended action is selected in Step S2030, action data 130 based on the selected recommended action is then output in Step S2040 and the whole process continues until the ‘global’ journey is complete.” (Para 0460) 
“the action data 130 may be output to a vehicle controller for use in autonomous control of the vehicle.” (Para 0451)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection. Vehicle controller receives the actions

control the autonomous vehicle to autonomously traverse the road according to the actions. (Kelly) – “the action data 130 may be output to a vehicle controller for use in autonomous control of the vehicle.” (Para 0451)

Kelly does not explicitly teach:
obtain an indication that a standard definition map is to be used in addition to a high definition map for obtaining a route… of the standard definition map… from a safety decision component… from the safety decision component

Johnson, in the same field of endeavor, teaches:
obtain an indication that a standard definition map is to be used in addition to a high definition map for obtaining a route… of the standard definition map
(Johnson) – “Aspects of the disclosed invention provide a map alignment method which may comprise: responsive to an input of one or more destinations, defining at least one route using waypoints from a standard definition (SD) map; generating a graph, comprising nodes and edges, from a high definition (HD) map, the graph related to at least part of the at least one route;” (Col 3 Ln 20-27)
“Embodiments of the invention provide lane level road information (one example of HD data) based on a sequence of route points (waypoints) from SD maps, to support electronic control units (ECUs) in vehicles… SD maps in vehicle navigation systems comprise a great deal of data, covering substantial geographic areas. For any given route or sub part of a route, only a subset of that data may be needed at any given time. HD maps comprise a much larger amount of data, of which only a subset may be necessary at any given time.” (Col 4 Ln 20-33)
“FIG. 1A depicts, at a high level, how SD data and HD data may be merged. Block 110, which signifies an SD route defined by waypoints, and block 120, which signifies an HD segment connectivity graph (a graph being comprised of nodes and edges), provide input to a block 130. Block 130 accepts these inputs and correlates the route to the connectivity graph. In one aspect, the nodes and waypoints may be matched (recognizing that waypoints are likely to be more sparse than nodes, given the difference in resolution between SD and HD maps).” (Col 4 Ln 56-65)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route guidance of Kelly with the method of merging SD and HD maps of Johnson. One of ordinary skill in the art would have been motivated to make these modifications because “Connecting all of the data from an HD map correctly to data on an SD map, would be desirable, so as to enable both kinds of cross-referencing (SD to HD, and HD to SD).” (Johnson Col 2 Ln 24-27)

Johnson does not teach:
from a safety decision component… from the safety decision component

Englard, in the same field of endeavor, teaches:
from a safety decision component… from the safety decision component
(Englard) – “The decision arbiter 108 may also include a safety watchdog 112. … The safety watchdog 112 acts as a check on the SDCAs 104 and/or the decision arbiter 108, and may provide a higher degree of confidence that the autonomous vehicle will not be commanded to perform maneuvers that are particularly dangerous in view of the present circumstances.” (Para 0062)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route guidance of Kelly with the decision arbiter and safety watchdog of Englard. One of ordinary skill in the art would have been motivated to make these modifications to prevent “maneuvers that are particularly dangerous in view of the present circumstances.” (Englard Para 0062)

Claim 9:
Rejected using the same rationale as Claim 2

Claim 10:
Rejected using the same rationale as Claim 3

Claim 11:
Rejected using the same rationale as Claim 4
Claim 12:
Rejected using the same rationale as Claim 5

Claim 13:
Rejected using the same rationale as Claim 6

Claim 14:
Rejected using the same rationale as Claim 7

Claim 15:
Kelly explicitly teaches:
A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations for route planning in automated driving of an autonomous vehicle, the operations comprising: 
(Kelly) – “there is provided a computer program configured to perform the method of any one of the first to seventh aspects when executed on a processor of an electronic device.” (Para 0070)
“A method of determining a journey guidance policy for a journey between a first location and a second location.” (Abstract)
“The recommended actions for a journey guidance policy (for example, the ‘global’ journey policy) are actions that will be recommended to the driver (for example, audibly and/or visually) and/or the vehicle (for example, for autonomous vehicles) during the journey.” (Para 0424)

obtaining the route for automatically driving a vehicle to a destination, wherein the route includes a road [of the standard definition map];
(Kelly) – “there is provided a method of determining road vehicle guidance information for a journey between a first location and a second location.” (Para 0044)
“An aspect of the present disclosure relates to the generation and use of journey guidance policies for a journey from a first location to a second location. Unlike traditional navigation systems that are limited to providing navigation instructions for executing a route that is fixed before the journey begins, the route guidance system of the present disclosure can provide more extensive guidance that includes route actions (for example, navigation instructions, such as ‘turn left’, ‘turn right’, etc)” (Para 0282)
“The mapping data may take the form of a directed graph that represents the layout of the road network and may include various attributes …” (Para 0317)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

obtaining a policy [from a safety decision component], wherein the policy provides actions for states the road, and
(Kelly) – “there is provided an electronic device (such as a route guidance module, or a route guidance server, or servers comprising ‘the cloud’) for determining a journey guidance policy for use in guidance on a journey from a first location to a second location, the electronic device being configured to: obtain an end objective indicative of an objective to be achieved at the end of the journey at the second location; determine a plurality of probabilistic states for the journey, each probabilistic state comprising: a state location, indicative of a geographical location; and a progress metric; and determine, based at least in part on the plurality of probabilistic states and the end objective, the journey guidance policy, the journey guidance policy comprising the plurality of probabilistic states and a recommended action corresponding to each of the plurality of probabilistic states.”  (Para 0071)
“The mapping data may take the form of a directed graph that represents the layout of the road network and may include various attributes …” (Para 0317)
 “The recommended actions for a journey guidance policy (for example, the ‘global’ journey policy) are actions that will be recommended to the driver (for example, audibly and/or visually) and/or the vehicle (for example, for autonomous vehicles) during the journey. On the journey, when the vehicle arrives at a node represented in the directed graph of routing options, the recommended action may be used by the route guidance module 110 to suggest a navigation action (for example, ‘turn left’ or ‘continue’, etc) and/or a target speed (for example, drive at 35 mph, etc). Therefore, the recommended actions are actions that will help guide the vehicle on a journey.” (Para 0424)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.


wherein the actions constrain a trajectory of the autonomous vehicle along the road;
“The recommended actions for a journey guidance policy (for example, the ‘global’ journey policy) are actions that will be recommended to the driver (for example, audibly and/or visually) and/or the vehicle (for example, for autonomous vehicles) during the journey. On the journey, when the vehicle arrives at a node represented in the directed graph of routing options, the recommended action may be used by the route guidance module 110 to suggest a navigation action (for example, ‘turn left’ or ‘continue’, etc) and/or a target speed (for example, drive at 35 mph, etc). Therefore, the recommended actions are actions that will help guide the vehicle on a journey.” (Para 0424)

receiving the actions [from the safety decision component]; and
(Kelly) – “If a recommended action is selected in Step S2030, action data 130 based on the selected recommended action is then output in Step S2040 and the whole process continues until the ‘global’ journey is complete.” (Para 0460) 
“the action data 130 may be output to a vehicle controller for use in autonomous control of the vehicle.” (Para 0451)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection. Vehicle controller receives the actions

autonomously traversing the road according to the actions.
(Kelly) – “the action data 130 may be output to a vehicle controller for use in autonomous control of the vehicle.” (Para 0451)

Kelly does not explicitly teach:
obtaining an indication that a standard definition map is to be used in addition to a high definition map for obtaining a route… of the standard definition map… from a safety decision component… from the safety decision component

Johnson, in the same field of endeavor, teaches:
obtaining an indication that a standard definition map is to be used in addition to a high definition map for obtaining a route… of the standard definition map
(Johnson) – “Aspects of the disclosed invention provide a map alignment method which may comprise: responsive to an input of one or more destinations, defining at least one route using waypoints from a standard definition (SD) map; generating a graph, comprising nodes and edges, from a high definition (HD) map, the graph related to at least part of the at least one route;” (Col 3 Ln 20-27)
“Embodiments of the invention provide lane level road information (one example of HD data) based on a sequence of route points (waypoints) from SD maps, to support electronic control units (ECUs) in vehicles… SD maps in vehicle navigation systems comprise a great deal of data, covering substantial geographic areas. For any given route or sub part of a route, only a subset of that data may be needed at any given time. HD maps comprise a much larger amount of data, of which only a subset may be necessary at any given time.” (Col 4 Ln 20-33)
“FIG. 1A depicts, at a high level, how SD data and HD data may be merged. Block 110, which signifies an SD route defined by waypoints, and block 120, which signifies an HD segment connectivity graph (a graph being comprised of nodes and edges), provide input to a block 130. Block 130 accepts these inputs and correlates the route to the connectivity graph. In one aspect, the nodes and waypoints may be matched (recognizing that waypoints are likely to be more sparse than nodes, given the difference in resolution between SD and HD maps).” (Col 4 Ln 56-65)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route guidance of Kelly with the method of merging SD and HD maps of Johnson. One of ordinary skill in the art would have been motivated to make these modifications because “Connecting all of the data from an HD map correctly to data on an SD map, would be desirable, so as to enable both kinds of cross-referencing (SD to HD, and HD to SD).” (Johnson Col 2 Ln 24-27)

Johnson does not teach:
from a safety decision component… from the safety decision component

Englard, in the same field of endeavor, teaches:
from a safety decision component… from the safety decision component
(Englard) – “The decision arbiter 108 may also include a safety watchdog 112. … The safety watchdog 112 acts as a check on the SDCAs 104 and/or the decision arbiter 108, and may provide a higher degree of confidence that the autonomous vehicle will not be commanded to perform maneuvers that are particularly dangerous in view of the present circumstances.” (Para 0062)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle route guidance of Kelly with the decision arbiter and safety watchdog of Englard. One of ordinary skill in the art would have been motivated to make these modifications to prevent “maneuvers that are particularly dangerous in view of the present circumstances.” (Englard Para 0062)


Claim 16:
Rejected using the same rationale as Claim 2

Claim 17:
Rejected using the same rationale as Claim 3

Claim 18:
Rejected using the same rationale as Claim 4

Claim 19:
Rejected using the same rationale as Claim 5

Claim 20:
Rejected using the same rationale as Claim 6

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Van Den Berg (US-11199841) teaches methods and systems for determining an optimal routing policy for an autonomous vehicle.
Shalev-Shwartz (US-20210240197) teaches a safety model for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 3667       

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667         


September 30, 2022